Citation Nr: 0702154	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ulnar and median 
neuropathy, claimed as secondary to residuals of a right 
index finger tendon laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded this case to the RO in March 2006, via the 
Appeals Management Center (AMC), for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran has bilateral ulnar and median neuropathy - 
meaning it affects both of his hands, not just his right hand 
at issue.

3.  The medical evidence of record, specifically, a VA 
medical opinion obtained in August 2006 on remand, indicates 
there is no link between the ulnar and median neuropathy and 
the laceration the veteran sustained to his right index 
finger while in the military (the residuals of which since 
have been service connected).




CONCLUSION OF LAW

The veteran's right ulnar and median neuropathy was not 
incurred or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or aggravated by the service-connected residuals 
of his right index finger tendon laceration.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

Here, in January 2003, August 2003, and April 2006 letters, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence he needed to 
submit, what information and evidence would be obtained by 
VA, and the need for him to advise VA of or submit any 
further evidence in his possession pertaining to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, lay statements, and VA treatment and 
examination reports.

The Board sees that the veteran requested a hearing in 
correspondence received in April 2004.  And a hearing was 
scheduled for May 2005, but he failed to appear for it.  He 
did not explain his absence or request to reschedule his 
hearing.  So his hearing request is deemed withdrawn under 
38 C.F.R. § 20.704(d).  See, too, Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If a claimant wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

For these reasons, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  As such, there 
is no indication of prejudice to him by the order of the 
events in this case.  See Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against his 
claim for service connection, any question as to an 
appropriate downstream disability rating or effective date to 
be assigned is rendered moot.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as organic diseases 
of the nervous system, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this and other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  But that said, nothing on file shows the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In this case, because there is no evidence of the claimed 
condition during service or for many years after - well 
beyond the presumptive period, and because the medical 
evidence rules out any etiological relationship between the 
veteran's service-connected condition (right index finger 
tendon laceration residuals) and his ulnar and median 
neuropathy, service connection cannot be established on a 
either a direct, presumptive, or even secondary basis.

Service medical records show the veteran was admitted in 
August 1954 for treatment of a cut wound to the flexor 
sublimus tendons of his right index finger.  He cut it on an 
open food container when he slipped in a shower.  An 
admission report indicates there was no artery or nerve 
involvement.  Records show a four-day hospitalization for 
this injury.  The report of his military discharge 
examination again documented this incident, but did not 
address any residuals or any problems relating to his ulnar 
and median nerve distributions.

The first indication of a condition involving the veteran's 
peripheral nervous system is a VA electromyogram (EMG) report 
from January 2002.  Consequently, he did not have ulnar or 
median neuropathy during service or within the one-year 
presumptive period after his discharge, keeping in mind his 
military service ended many years ago, in December 1954.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).  Some 48 years (i.e., nearly five decades) elapsed 
between the time of his discharge in 1954 and the January 
2002 EMG report.  This is probative evidence against his 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The veteran underwent a VA examination for his right finger 
in January 2003.  The examiner noted the veteran's right 
finger injury during service and indicated he had a 30-year 
career since service, as a civilian, selling floor covering.  
He acknowledged that his index finger had remained relatively 
unchanged, but that his ring and little fingers had become 
numb, somewhat weaker, and cold.  His diagnosis from the 
January 2002 EMG report was carried forward and there was no 
indication what was causing his current condition.  So this 
evidence did little to advance his claim.

Consequently, to obtain this necessary medical nexus opinion 
and decide this appeal, the Board remanded this case to the 
RO, via the AMC, in March 2006.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  See also Hasty v. Brown, 13 
Vet. App. 230 (1999); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); and Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran had the requested VA examination in August 2006.  
The claims file was reviewed and his pertinent military and 
medical history discussed.  He indicated that his right hand 
nerve problems began approximately ten years ago.  He denied 
problems in his left hand, but the examiner pointed out that 
medical evidence showed the veteran had been previously seen 
for bilateral complaints, so affecting both hands - not just 
his right hand at issue.  On physical examination, he was 
found to have a gait that was significant for the fact that 
he held his hands in a fixed position.  The examiner 
performed a battery of physical tests on the veteran's right 
hand and observed reduced motor strength in this hand and 
thumb musculature.  Diminished sensory capability was also 
indicated by physical testing.  The veteran was diagnosed 
with ulnar and median neuropathy.  With respect to these 
neuropathies, the examiner concluded they arose from the 
cubital and carpal tunnels on the right side.  He further 
added that there was "little, if any, reason to connect those 
two neuropathies to the residuals of the injury to 
[the veteran's] right index ray."

This VA examiner, a co-chief of neurology, provided this 
opinion after a thorough physical examination and review of 
the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (explaining the significance of examiner's review of 
claims file in determining degree of probative value 
attributable to a medical opinion).  See, too, Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  This medical opinion is 
the only one currently on file addressing the etiology of the 
claimed disability with reference to the question under 
consideration - whether the present right ulnar and median 
neuropathy is secondary to (i.e., was either caused or 
aggravated by) the veteran's right index finger disability.  
This opinion is unrefuted, and although the veteran no doubt 
sincerely believes there is such a cause-and-effect 
relationship, as a layman he simply does not have the 
necessary medical training and/or expertise to give a 
probative opinion on this determinative issue.  See Espiritu, 
2 Vet. App. at 494-95.

For these reasons and bases, the preponderance of evidence is 
against the claim.  This, in turn, means there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must be denied.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for service connection for right ulnar and median 
neuropathy, including secondary to the service-connected 
residuals of a right index finger tendon laceration, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


